[Cite as Sassya v. Morgan, 2018-Ohio-3445.]


                                  IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                   TRUMBULL COUNTY, OHIO


LEBY SASSYA,                                   :       OPINION

                 Plaintiff-Appellee,           :
                                                       CASE NO. 2015-T-0026
        - vs -                                 :

CAROL LYNNE MORGAN                             :
(f.k.a. SASSYA),

                 Defendant-Appellant.          :


Civil Appeal from the Trumbull County Court of Common Pleas, Domestic Relations
Division, Case No. 2011 DS 00293.

Judgment: Affirmed.


Elise M. Burkey, Burkey, Burkey & Scher Co., L.P.A., 200 Chestnut Avenue, N.E.,
Warren, OH 44483 (For Plaintiff-Appellee).

Michael A. Partlow, 112 South Water Street, Suite C, Kent, OH 44240 (For Defendant-
Appellant).



COLLEEN MARY O’TOOLE, J.

        {¶1}     Appellant, Carol Lynne Morgan, f.k.a. Sassya (“Wife”), appeals from the

February 13, 2015 judgment of the Trumbull County Court of Common Pleas, Domestic

Relations Division, overruling her objections to a magistrate’s decision.    Finding no

reversible error, we affirm.

        {¶2}     By way of background, on December 18, 1994, Wife and appellee, Leby

Sassya (“Husband”), were married in Kuwait. From 1995 to 2009, five children were
born as issue of the marriage. Husband was employed at First Energy and earned a

base annual salary of $60,000. Wife was not employed and earned $0.

       {¶3}   On August 30, 2011, the parties filed a petition for dissolution with an

attached separation agreement. The separation agreement contained terms covering

all matters relating to the dissolution of the parties’ marriage, including various aspects

of the division of the parties’ property and debt, spousal support (both parties waived

spousal support), child support (Husband agreed to pay $1,800 per month), and the

allocation of parental rights and responsibilities. In regard to the allocation of parental

rights, the separation agreement stated that the parties agreed to share the rights and

responsibilities of their children.    Attached to the separation agreement was the

Trumbull County Standard Companionship Rules.

       {¶4}   Following a hearing, the trial court filed a dissolution decree on October 3,

2011 granting the parties a dissolution on the grounds of incompatibility.            The

dissolution decree correctly set forth all the terms of the separation agreement

pertaining to the parties’ agreed upon property division as well as spousal and child

support issues. However, the dissolution decree did not correctly set forth the parties’

agreement relating to the allocation of parental rights. Rather, the dissolution decree

provided that Wife shall be the custodial residential parent for all five children.

       {¶5}   Due to the inconsistency between the separation agreement and the

dissolution decree, Husband filed a motion on January 30, 2012 to modify the

dissolution decree to conform to the separation agreement and to modify the parenting

order and child support payments. In support of his motion, Husband indicated that he

has been the residential parent for the two eldest children on a continuous and

uninterrupted basis. Three months later, Husband filed an amended motion requesting

                                              2
that the court vacate the dissolution decree because it failed to incorporate the terms of

the separation agreement regarding the parenting of the minor children.

        {¶6}   A hearing was held before a magistrate on May 2, 2012. Pursuant to his

decision, the magistrate ordered companionship, scheduled a hearing to correct the

differences between the separation agreement and dissolution decree, and appointed a

guardian ad litem for the minor children. Two days later, the trial court adopted the

magistrate’s decision.

        {¶7}   However, on June 13, 2012, the trial court determined that the separation

agreement and dissolution decree were not in agreement and thus, vacated the

dissolution decree. The court did so without revisiting the parties’ separation agreement

which was part of the order of dissolution. Thus, the parties’ separation agreement that

they had entered into was no longer valid and was essentially found to be void by the

trial court.

        {¶8}   No appeal was filed as a result of the trial court’s judgment. Rather, on

June 15, 2012, Husband filed a motion to convert the matter into a divorce action. The

court granted Husband’s motion.      On June 19, 2012, Husband filed a complaint in

divorce to which Wife filed an answer.

        {¶9}   On October 3, 2012, the magistrate issued an order, which was filed two

days later, setting forth a temporary custody and companionship schedule as well as a

temporary child support order. Husband was directed to pay child support in the sum of

$743 per month. Two months later, the magistrate issued another order in which the

parties agreed and it was determined that the termination date of the marriage was

September 12, 2011.




                                            3
       {¶10} On January 11, 2013, Husband filed a motion for summary judgment on

the issue of property division.   In his motion, Husband alleged that the separation

agreement had resolved all of the property issues. He also asserted that following the

dissolution decree, the parties had complied with all of the terms pertaining to the

property issues.

       {¶11} Wife filed a response two months later. In her response, Wife asserted

that she had waived all property claims including her claims to Husband’s pension and

retirement plans and for spousal support, despite an inequity in income, in exchange for

his agreement to pay $1,800 per month in child support, an upward deviation from the

Child Support Guidelines. She further claimed that once the dissolution decree was

vacated, all issues were to be revisited, and that Husband’s motion sought an

inequitable distribution.

       {¶12} On April 24, 2013, the magistrate ordered that summary judgment be

granted in favor of Husband after determining all property issues were resolved.

Morgan filed a motion to set aside the magistrate’s order pursuant to Civ.R. 53(D)(2)(b)

and a motion for stay, which were denied by the trial court on May 15, 2013.

       {¶13} A final hearing was held on July 10, 2013. No transcript from that hearing

was filed. The next day, the trial court filed a divorce decree granting the parties a

divorce on the ground of uninterrupted separation. The court decreed that the marital

property had been divided and that no issue remained concerning the division of

property. The court ordered that neither party shall pay spousal support to the other.

Further, pursuant to prior orders, the court named Husband as the residential parent

and legal custodian of the parties’ two eldest children, and named Wife as the

residential parent and legal custodian of their three youngest children.       The court

                                           4
indicated that the parties shall continue to comply with the court’s parenting and

companionship guidelines on a reciprocal basis so that all five children are together

during all companionship periods. The court preserved its prior order that Husband pay

$743 per month in child support.

       {¶14} Wife filed an appeal, Case No. 2013-T-0084, asserting that the trial court

erred in granting summary judgment to Husband and determining that all property

issues were resolved. On July 28, 2014, this court reversed the trial court’s judgment

and remanded the matter for the trial court to determine an equitable property division

and reassessment of spousal and child support. Sassya v. Morgan, 11th Dist. Trumbull

No. 2013-T-0084, 2014-Ohio-3278 (Grendell, J., concurred in judgment only with a

Concurring Opinion; Rice, J., concurred in judgment only). Specifically, this court found

that the separation agreement was voided when the dissolution decree was vacated

and that the trial court erred in granting summary judgment in favor of Husband based

on the terms of the separation agreement. Id.

       {¶15} Pursuant to this court’s remand, further proceedings were conducted. The

parties entered into stipulations regarding the division of assets. The magistrate issued

a decision on November 14, 2014 and time-stamped December 19, 2014. Wife filed

objections. On February 13, 2015, the trial court overruled Wife’s objections, specifically

stating:

       {¶16} “Parties have stipulated to the division of assets as shown in Exhibit A

which is attached. This distribution of assets does not exclude the $45,000.00 that

[Husband] was to pay [Wife]. That and spousal support were issues that the court took

testimony. The court reviewed the testimony provided and exhibits presented and the

credibility of the witnesses and determines that [Husband] did pay [Wife] $45,000.00 as

                                            5
evidence by exhibits of checks given and exhibits of a cash withdrawal. [Husband]

owes [Wife] $3,193.79 to equalize the distribution of assets. The court after review of

the testimony and exhibits presented that [Wife] was married and divorced at least once

and possibly twice since her marriage to [Husband]. Therefore, court will not order

spousal support in this case.           Parties have a child that is now emancipated.

Commencing 11/01/2014, [Husband] to pay $885.00 per month plus poundage as child

support.”

       {¶17} Wife filed the instant appeal, Case No. 2015-T-0026, from the foregoing

judgment. This court dismissed the appeal for failure to prosecute on August 3, 2015

because Wife did not file a brief. Wife later filed a motion to reinstate on January 18,

2017. On March 31, 2017, this court granted Wife’s motion and reinstated this appeal.

Because a transcript was unavailable, the parties filed App.R. 9(C) statements in July

2017. A hearing was held before a new magistrate on August 24, 2017. On September

1, 2017, the trial court approved and adopted Husband’s App.R. 9(C) statement of the

case, which provides in its entirety:

       {¶18} “The Parties, Plaintiff-Appellee Leby Sassya and Defendant-Appellant

Carol Lynne Morgan (fka Sassya) were before Magistrate Anthony Natale for a hearing

on November 14, 2014.        The hearing was scheduled following a remand from the

Eleventh District Court of Appeals at Case No. 2013 TR 00084 to address the matters

as directed under said remand. The matters of custody, visitation and child support

were previously addressed by the trial court by Order entered on September 19, 2014.

Therefore, the remaining issues to be determined by the trial court were matters of the

property division and spousal support. Additionally, the matter of child support was also

readdressed and modified by the Order of November 14, 2014, due to the fact that

                                              6
since the prior order, the parties’ eldest child had emancipated. Child support was

therefore recalculated to reflect the same.

       {¶19} “Prior to the commencement of testimony, Mr. Sassya presented ‘Exhibit

A’ which he had prepared summarizing the assets and debts.              The parties, their

counsel, and the Magistrate reviewed and discussed ‘Exhibit A,’ including the fact that

the values set forth on ‘Exhibit A’ included the values for the real estate, mortgage

balance, credit cards, and vehicles as identified by Ms. Morgan on her Affidavit of

Property and Affidavit of Income and Expenses which were filed as part of the original

dissolution, and which was part of the court record. Such Affidavits had been signed by

Ms. Morgan on August 30, 2011.         Following the discussion, the parties agreed by

stipulation, to the identification, valuation, and to the division of assets as set forth in

‘Exhibit A’ which is attached to the Magistrate’s Decision.         However, one matter

remained in dispute pertaining to the property division, which was whether or not Mr.

Sassya had paid Ms. Morgan the full sum of $45,000.00 for the cash payment owed to

her. Accordingly, testimony would be taken on that issue and the issue of spousal

support.

       {¶20} “Mr. Sassya testified that he had paid Ms. Morgan the full sum of

$45,000.00, including several checks totaling $40,000.00 and one cash payment of

$5,000.00. Ms. Morgan disputed receiving the cash payment. Defendant’s Exhibit A

showed the transaction history from Mr. Sassya’s bank account showing the checks he

had written totaling $40,000.00 on October 12, 2011.           It also showed the cash

withdrawal of $5,000.00 he made on September 23, 2011. Also presented as part of

Defendant’s Exhibit A were the several cancelled checks and a receipt showing a cash

debit on September 23, 2011. (See also Plaintiff’s Exhibit 1.) Ms. Morgan denied

                                              7
receiving the cash payment. She asserted that the reason why there is blank line on

the receipt, Plaintiff’s Exhibit 1, is because she did not receive the funds and did not

sign the receipt. Mr. Sassya asserted that Ms. Morgan was provided the cash in the

sum of $5,000.00 on September 23, 2011, the same day he withdrew the funds, but that

Ms. Morgan refused to sign the receipt when he asked her to do so.

       {¶21} “Testimony was also presented regarding the issue of spousal support,

including testimony regarding the various spousal support factors under Ohio R.C.

3105.18.

       {¶22} “Both parties testified that they were married on December 18, 1994, and

had five minor children at the time of the original dissolution, and that the two oldest

were in Mr. Sassya’s custody and the three youngest were in Ms. Morgan’s custody.

The eldest child, Hanna, had since emancipated.          The parties also agree that the

termination date of their marriage was September 12, 2011, the date of the final hearing

on their dissolution.

       {¶23} “Mr. Sassya presented his testimony regarding his employment and

Plaintiff’s Exhibit 3, which was his Affidavit of Income and Expenses as well as Plaintiff’s

Exhibit 4, which were his W2s showing his income and earnings for the years 2011,

2012 and 2013.

       {¶24} “Mr. Sassya testified that he was aware that Ms. Morgan had been

married and divorced since their dissolution. He further testified that Ms. Morgan had

also informed him that she had since gotten married again for a second time since the

marriage to Mr. Sassya had been terminated. He was uncertain of her current marital

status. Mr. Sassya also testified to and presented, Plaintiff’s Exhibit 2, screenshots of




                                             8
messages that Ms. Morgan had forwarded to him regarding her relationship with an

individual named ‘Fathy’, in which she states that they were married.

      {¶25} “Mr. Sassya testified on cross-examination that during his marriage to Ms.

Morgan, Ms. Morgan was a stay-at-home mom for much of the time, and that she had

taken good care of the children.

      {¶26} “Ms. Morgan testified to the duration of the marriage to Mr. Sassya, her

work history, that she has a high school diploma and some adult education classes and

training to be a dental assistant. She testified that after the parties were married in

Kuwait, they first lived in Florida and then moved to Indiana before moving to Ohio. She

testified that she did not work when she became pregnant with the parties’ first child due

to a high-risk pregnancy. She testified that while she stayed home, Mr. Sassya worked

at Home Depot and also attended YSU to obtain his bachelor’s degree in engineering

and then his master’s degree. She stated that after their oldest child, Hanna, was born,

she worked for three dentists. However, at the time the dissolution was filed in 2011,

she was not working. She testified that Mr. Sassya did not allow her to work and that

she was not permitted out of the house. When questioned regarding her efforts to

obtain employment since the dissolution, she testified that she can’t afford daycare for

the children, that she has applied at Walmart, Lowe’s and IHOP, but that she is unable

to work right now because of the children’s schooling which scheduled she described as

‘strange.’ She also indicated that she was not working because of an incident where

she asserted that Mr. Sassya had threatened her with a machete when she had tried to

perform work doing catering in the evenings. She testified that this occurred on her first

day on the job and she lost the job because of it.




                                            9
       {¶27} “Ms. Morgan admitted to marrying Baljit Singh shortly after her dissolution

from Mr. Sassya. The marriage to Mr. Singh occurred on November 22, 2011, which

ended in a divorce entered on May 17, 2013 at Case No. 2012 DR 00515 entered in

Mahoning County. She testified that Mr. Singh was fearful of Mr. Sassya because of

the machete incident and that he took off and she divorced him and that her and Mr.

Singh never lived together.

       {¶28} “Ms. Morgan stated that she next met Fathy Elkhodiary who was from

Egypt. She visited with him in Egypt for one month in August 2013. She initially denied

marrying him, and stated that she and Fathy just talk from time to time. She then

testified that she had sent the screenshot messages, Plaintiff’s Exhibit 2, to Mr. Sassya

because she wanted Mr. Sassya to help her print them out to give to a police detective.

She stated that she and Fathy were married but it was not a legal marriage, only an

Islamic marriage. She indicated that Fathy and his brother had abused her when she

went to see him in Canada in December 2013, and that she filed a criminal suit against

him in Canada. She indicated that she had been abused again in March 2014 when

she went to attempt to obtain some type of immigration paperwork. Fathy was unable

to come to the US from Canada.”

       {¶29} In this appeal, Wife asserts the following two assignments of error:1

       {¶30} “[1.] The trial court’s finding that [Husband] had paid [Wife] the sum of

$5000.00 in cash was against the manifest weight of the evidence.

       {¶31} “[2.] The trial court erred and abused its discretion by failing to award

[Wife] spousal support.”


1. Wife only provides a numerical designation to her first argument. However, we determine from the
Table of Contents and Argument sections of her brief that Wife has two separate arguments. Thus, we
will address each of her arguments as two separate assignments of error.

                                                10
       {¶32} In her first assignment of error, Wife argues the trial court’s finding that

Husband paid her $5,000.00 in cash is against the manifest weight of the evidence.

       {¶33} “‘[T]he Supreme Court of Ohio has clarified the analysis used to determine

whether judgments in civil cases are against the manifest weight of the evidence.

Eastley v. Volkman, 132 Ohio St. 3d 328, * * *, 2012-Ohio-2179, ¶12-23, (* * *). In

Eastley, the Supreme Court noted that most of Ohio’s appellate courts applied the

analysis set forth in C.E. Morris Co. v. Foley Constr. Co., 54 Ohio St. 2d 279, * * *, (* * *).

Eastley at ¶14.     In C.E. Morris, the court held: “Judgments supported by some

competent, credible evidence going to all the essential elements of the case will not be

reversed by a reviewing court as being against the manifest weight of the evidence.”

C.E. Morris at the syllabus. As the court in Eastley observed, this is the standard

applicable to determining the sufficiency of the evidence underpinning a judgment. Id.

at ¶14, * * *. The court held that the proper analysis for determining challenges to the

manifest weight of the evidence is the same in civil and criminal cases, and that State v.

Thompkins, 78 Ohio St. 3d 380, * * *, (* * *) (1997) applies to both.’” (Parallel citations

omitted.) Patterson v. Godale, 11th Dist. Lake Nos. 2014-L-034 and 2014-L-042, 2014-

Ohio-5615, ¶12, quoting Avery Dennison Corp. v. TransAct Technologies, Inc., 11th

Dist. Lake No. 2012-L-132, 2013-Ohio-4551, ¶20.

       {¶34} “‘“[A] reviewing court should be guided by a presumption that the findings

of a trial court are correct, since the trial [court] is best able to view the witnesses and

observe their demeanor, gestures, and voice inflections, and use those observations in

weighing the credibility of the testimony.” DeWitt v. DeWitt, 3d Dist. No. 9-02-42, 2003-

Ohio-851, ¶11, quoting Barkley v. Barkley (1997), 119 Ohio App. 3d 155, 159, (* * *).’”

Martin v. Martin, 11th Dist. Trumbull No. 2015-T-0025, 2016-Ohio-7551, ¶23.

                                             11
      {¶35} In this case, Wife asserts Husband failed to pay her the last $5,000 out of

the final $45,000 he owed her in 2011. The trial court took testimony on the issue and

reviewed exhibits.    As stated, pursuant to this court’s remand, a hearing was held

before a magistrate on November 14, 2014. The parties were present and testified. On

March 31, 2017, this court reinstated Wife’s present appeal. Because a transcript of the

proceeding was unavailable, the parties filed App.R. 9(C) statements in July 2017,

which contained no real disputes. A hearing was held before a new magistrate on

August 24, 2017. Wife represented herself pro se and provided testimony regarding the

issues of the $5,000 payment and spousal support. Husband was also at the hearing

and was represented by counsel. On September 1, 2017, the trial court approved and

adopted Husband’s App.R. 9(C) statement of the case.

      {¶36} Both parties admit that Husband paid Wife $40,000.              Husband had

testified he paid the additional $5,000 in cash but that Wife would not sign the receipt

slip, which contained a line for a signature. Husband kept and provided the court with a

bank withdrawal slip, showing that he had withdrawn the money. Wife, on the other

hand, at the August 24, 2017 hearing, stressed that Husband never paid her.

      {¶37} This issue essentially boils down to “he said, she said.” Based on the

facts presented, the trial court found Husband more credible. There is no indication that

the trial court lost its way in determining Husband paid Wife $5,000. This court should

be guided by a presumption that the findings of the trial court are correct. Martin, supra,

at ¶23.     The judgment of the trial court is not against the manifest weight of the

evidence.

      {¶38} Wife’s first assignment of error is without merit.




                                            12
       {¶39} In her second assignment of error, Wife contends the trial court erred in

failing to award her spousal support.

       {¶40} “‘(W)hen reviewing the propriety of a trial court’s determination in a

domestic relations case,’ including spousal support, ‘(the Ohio Supreme Court) has

always applied the “abuse of discretion” standard.’ Booth v. Booth, 44 Ohio St. 3d 142,

144 * * * (1989).” Riley v. Riley, 11th Dist. Ashtabula No. 2012-A-0037, 2013-Ohio-

1604, ¶14. Regarding this standard, we recall the term “abuse of discretion” is one of

art, connoting judgment exercised by a court which neither comports with reason, nor

the record. State v. Ferranto, 112 Ohio St. 667, 676-678 (1925). An abuse of discretion

may be found when the trial court “applies the wrong legal standard, misapplies the

correct legal standard, or relies on clearly erroneous findings of fact.”   Thomas v.

Cleveland, 176 Ohio App. 3d 401, 2008-Ohio-1720, ¶15 (8th Dist.)

       {¶41} In addressing a similar matter, this court stated in Taylor v. Taylor, 11th

Dist. Trumbull No. 2015-T-0110, 2017-Ohio-2594, ¶14-31:

       {¶42} “In determining whether to grant spousal support and in determining the

amount and duration of the payments, the trial court must consider the factors listed in

R.C. 3105.18(C)(1)(a) through (n). A trial court has broad discretion to examine all the

evidence before it determines whether an award of spousal support is appropriate.

Holcomb v. Holcomb, 44 Ohio St. 3d 128, 130 * * * (1989). R.C. 3105.18(C)(1) states:

       {¶43} “‘In determining whether spousal support is appropriate and reasonable,

and in determining the nature, amount, and terms of payment, and duration of spousal

support, (* * *) the court shall consider all of the following factors:




                                              13
        {¶44} “‘(a) The income of the parties, from all sources, including, but not limited

to, income derived from property divided, disbursed, or distributed under section

3105.171 of the Revised Code;

        {¶45} “‘(b) The relative earning abilities of the parties;

        {¶46} “‘(c) The ages and the physical, mental, and emotional conditions of the

parties;

        {¶47} “‘(d) The retirement benefits of the parties;

        {¶48} “‘(e) The duration of the marriage;

        {¶49} “‘(f) The extent to which it would be inappropriate for a party, because that

party will be custodian of a minor child of the marriage, to seek employment outside the

home;

        {¶50} “‘(g) The standard of living of the parties established during the marriage;

        {¶51} “‘(h) The relative extent of education of the parties;

        {¶52} “‘(i) The relative assets and liabilities of the parties, including but not

limited to any court-ordered payments by the parties;

        {¶53} “‘(j) The contribution of each party to the education, training, or earning

ability of the other party, including, but not limited to, any party’s contribution to the

acquisition of a professional degree of the other party;

        {¶54} “‘(k) The time and expense necessary for the spouse who is seeking

spousal support to acquire education, training, or job experience so that the spouse will

be qualified to obtain appropriate employment, provided the education, training, or job

experience, and employment is, in fact, sought;

        {¶55} “‘(l) The tax consequences, for each party, of an award of spousal support;




                                              14
       {¶56} “‘(m) The lost income production capacity of either party that resulted from

that party’s marital responsibilities;

       {¶57} “‘(n) Any other factor that the court expressly finds to be relevant and

equitable.’

       {¶58} “There is nothing in R.C. 3105.18 requiring a trial court to make specific

findings of fact regarding its award of spousal support, and in the absence of a specific

request for findings of fact, a trial court is not required to identify and discuss the factors

it relied on in reaching its award. Carman v. Carman, 109 Ohio App. 3d 698, 703 * * *

(12th Dist.1996).

       {¶59} “When a party fails to request findings of fact and conclusions of law, we

presume the trial court considered all the factors in R.C. 3105.18 and all other relevant

facts in a case.    Id. citing Cherry v. Cherry, 66 Ohio St. 2d 348, 356 * * * (1981).

“‘Despite the presumption that the trial court considered the R.C. 3105.18 factors, the

court is still required to provide some illumination as to its underlying reasons or basis

for the award of spousal support. Lambert v. Lambert, 11th Dist. No. 2004-P-0057,

2005-Ohio-2259, * * * at ¶23. The court’s basis for spousal support is necessary to

facilitate an adequate appellate review. Id. at ¶22.’ Derrit v. Derrit, 163 Ohio App. 3d
52, 2005-Ohio-4777, * * *, ¶30 (11th Dist.).” (Parallel citations omitted.)

       {¶60} In the instant matter, neither party requested findings of fact and

conclusions of law following the magistrate’s decision. Thus, we presume the trial court

considered all the pertinent factors in fashioning its spousal support award. Taylor,

supra, at ¶32. The totality of the circumstances show that evidence was presented

regarding the R.C. 3105.18 factors, and the trial court reviewed the testimony and

exhibits in making its decision to not award spousal support. See McLeod v. McLeod,

                                              15
11th Dist. Lake No. 2000-L-197, 2002-Ohio-3710, ¶98, citing Kunkle v. Kunkle, 51 Ohio

St.3d 64, 67 (1990). The record reveals the spousal support issue was raised before

the new magistrate at the August 24, 2017 hearing. The record further reveals that Wife

remarried at least once and possibly twice since the parties’ divorce. The trial court’s

decision not to award spousal support to Wife was within its discretion. Taylor at ¶14;

R.C. 3105.18(C)(1)(n).

         {¶61} Wife’s second assignment of error is without merit.

         {¶62} For the foregoing reasons, appellant’s assignments of error are not well-

taken.    The judgment of the Trumbull County Court of Common Pleas, Domestic

Relations Division, is affirmed.



THOMAS R. WRIGHT, P.J.,

DIANE V. GRENDELL, J.,

concur.




                                            16